Case 2:15-cv-01350-JLR Document 687-1 Filed 06/14/19 Page 1 of 2

 

bo

~ ‘THE HONORABLE JAMES L. ROBART

 

th

NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

SECURITIES AND EXCHANGE COMMISSION, | Civil Action No, C-15-1350-JLR

Plaintiff,

¥S.

PROPOSED} ORDER GRANTING
VOLUNTARY DISMISSAL OF

PATH AMERICA, LLC, et al., CLAIMS

Defendants and Relief Defendants.

 

 

 

[PROPOSED] ORDER GRANTING VOLUNTARY

DISMISSAL
CASE No, C-15-1350-JLR.

SECURITIES AND EXCHANGE COMMISSION
44 MONTGOMERY STREET, SUITE 2800
SAN FRANCISCO, CA 94104

TELEPHONE: 415-705-2500

 
Case 2:15-cv-01350-JLR Document 687-1 Filed 06/14/19 Page 2 of 2

 

 

 

 

 

1 This matter came before the Court on the Motion of plaintiff Securities and Exchange
2 -Commission-(the “SEC”)-for-an-Order, _pursuantto.Rule41(a)-of.the Federal Rules.of Civil.
3|| Procedure, granting the voluntary dismissal of claims by the SEC as to specified Defendants and
4] Relief Defendants, The Court has considered the Commission’s Motion; any responses thereto; and
5|| the record in these proceedings before the Court.
6 On the basis of this record, the Court finds that the requested voluntary dismissal of those
7| claims should be granted. IT IS THEREFORE ORDERED, that the claims against each of the
81 following Defendants and Relief Defendants are hereby DISMISSED:
9 (1) Defendants: Path America KingCo LLC; Path America SnoCo LLC; Path America
10 Tower, LP; Path Tower Seattle, LP; Potala Tower Seattle, LLC; and Path America
11 Farmer’s Market, LP,
12 (2) Relief Defendants: Potala Shoreline, LLC; Potala Village Kirkland, LLC; Dargey
13 Development, LLC; Dargey Enterprises, LLC; Dargey Holdings, LLC; and Path Farmer’s
14 Market, LLC.
15
16] ITIS SO ORDERED:
17
18
19 C ‘CC os
CY
21) Dated: \ATaLy 2019 )
a . James L. Roba
a2 UNITED STA/fES DISTRICT JUDGE
23
24
25
26
27
28 [PROPOSED] ORDER GRANTING VOLUNTARY -|- SECURITIES AND EXCHANGE COMMISSION
DISMISSAL 44 MONTGOMERY STREET, SUITE 2800
CASE No. C-15-1350-JLR SAN FRANCISCO, CA 94104

TELEPHONE: 415-705-2500

 
